Exhibit 10.2

 

LETTER AGREEMENT

 

In consideration of the execution by both parties of the Settlement Agreement
and Release between Semtech and Royal signed simultaneously with this letter
agreement (the “Settlement Agreement”), and notwithstanding Section 7.2 of the
Settlement Agreement, in consideration of the mutual promises, covenants,
obligations, agreements, and other undertakings set forth in the Settlement
Agreement), and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree by and among
themselves, each with the other, as follows in this letter agreement (the
“Letter Agreement”).

 

In the event that Semtech does not make the Continuous Injury Election (as
defined in the Settlement Agreement), Semtech represents, agrees, and warrants
that in the Coverage Action against NUFIC it will not seek recovery of damages
occurring because of property damage during the period covered by the Royal
Policies (as defined in the Settlement Agreement and will seek only the
aggregate proportional share of the total contractual liability described in
Section 3.2 of the Settlement Agreement). Semtech represents, agrees, and
warrants that in the Coverage Action it will not seek recovery of (1) any such
damages relating to server replacement program during the period to which the
Royal Policies apply or (2) any such damages relating to “indirect costs”
described in Deposition Exhibit 24 that took place during the period covered by
the Royal Policies. Provided, however, in the event that Semtech does not make
the Continuous Injury Election, Semtech may introduce into evidence the
testimony of Michael Dunbar, including the portion of the report from Mr. Dunbar
which references the amount of actual property damages which occurred during the



--------------------------------------------------------------------------------

period covered by the Royal policy (Deposition Exhibit 397), for the purpose of
illustrating NUFIC’s proportional share of total damages, that Royal paid its
proportional share of damages and/or of recovering damages against NUFIC which
occurred because of property damage during the period covered by the NUFIC
Policies (as defined in the Settlement Agreement).

 

In the event that Semtech does not make the Continuous Injury Election, Semtech
represents, agrees and warrants that such contentions and proposed evidence, as
agreed above, will be set forth in the Pre-Trial Order filed in connection with
the Coverage Action. The Pre-Trial Order shall include the following:

 

(1) “Semtech does not seek recovery of damages from NUFIC occurring because of
property damage during the period covered by the Royal Policies.”

 

(2) “Semtech seeks recovery of damages from NUFIC only for damages occurring
because of property damage during the periods covered by the NUFIC policies.”

 

(3) “Semtech may introduce into evidence the testimony of Michael Dunbar,
including the report from Mr. Dunbar (Deposition Exhibit 397), for the purpose
of illustrating NUFIC’s proportional share of total damages, showing that Royal
paid its proportional share of damages and/or recovering damages against NUFIC
which occurred because of property damage during the period covered by the NUFIC
Policies.”

 

At least three days before submitting its proposed contentions and evidence for
the pre-trial order, Semtech shall provide to Royal a copy of its proposed
contentions and evidence and secure Royal’s consent to the submission of its
proposed contentions and evidence, such consent not to be unreasonably withheld.
Semtech shall provide promptly a copy of the final pre-trial order to the
undersigned counsel for Royal.

 

- 2 -



--------------------------------------------------------------------------------

Nothing in this letter agreement shall prevent Semtech from (1) introducing
other evidence minimizing the amount of damages occurring during the period
covered by the Royal Policies to counter evidence presented by NUFIC, or (2)
utilizing the presumptions provided under Isaacson and its progeny. Moreover,
Semtech shall not be obligated to present any evidence of damages because of
property damage that occurred during the period covered by the Royal Policies if
it deems that not to be desired for its case in chief against NUFIC.

 

If Semtech breaches any of the agreements, representations or warranties set out
in this letter and if NUFIC brings a claim against Royal for subrogation,
indemnity or contribution relating to or arising out of the Insurance Claim or
Coverage Action relating to such breach, Semtech agrees to defend Royal (i.e.,
pay attorneys’ fees and costs), hold it harmless and indemnify it from all
damages, expenses, costs and attorneys fees relating to such breach.

 

This Letter Agreement is a written amendment of the Settlement Agreement
pursuant to Section 7.10 of the Settlement Agreement.

 

This Letter Agreement, the Settlement Agreement, and the attachments
incorporated therein contain the entire agreement between and among the Parties
relating to the Insurance

 

- 3 -



--------------------------------------------------------------------------------

Claim and the Coverage Action (such terms being defined in the Settlement
Agreement), and all prior agreements, understandings, representations and
statements, oral or written, relating to those matters are merged together into
the Letter Agreement and the Settlement Agreement.

 

    APPROVED AND AGREED TO:     SEMTECH CORPORATION Dated: July 14, 2005   By:  

/s/ David G. Franz, Jr.

--------------------------------------------------------------------------------

    Its:   VP, CFO    

ROYAL INDEMNITY COMPANY AS

SUCCESSOR TO ROYAL INSURANCE

COMPANY OF AMERICA

Dated: July 14, 2005   By:  

/s/ Ronald O’Connor

--------------------------------------------------------------------------------

    Its:   Representative

 

- 4 -